Citation Nr: 1437861	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-22 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than December 17, 2010 for the award of service connection for ischemic heart disease. 



REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney at Law



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The Veteran served on active duty from April 1965 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue being remanded, specifically, VA treatment records.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The Board remanded the claim in December 2012 for further development and consideration. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the earlier effective date claim was remanded in December 2012 for additional evidentiary development.  In its remand, the Board instructed the RO/Appeals Management Center (AMC) to readjudicate the claim following completion of its development and, if denied, issue an appropriate supplemental statement of the case (SSOC).  See 38 C.F.R. § 19.31(c) (2012).  In February 2013, the Veteran appointed an attorney to represent him in this appeal.  The AMC readjudicated and denied the claim.  The Veteran was issued an SSOC in June 2013.  However, the Veteran's attorney was not provided a copy of the SSOC.  As such, to afford the Veteran due process required by regulation, a remand is necessary to send the Veteran's attorney a copy of the June 2013 SSOC and afford him the opportunity to submit additional argument and evidence if so desired.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran's attorney a copy of the June 2013 SSOC, and afford him a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

